Name: Commission Regulation (EEC) No 1912/89 of 29 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6. 89 Official Journal of the European Communities No L 184/37 COMMISSION REGULATION (EEC) No 1912/89 of 29 June 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 697/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seedQ, as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of . Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 Q, as last amended by Regulation (EEC) No 1803/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 30 June 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 30 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 128,-11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 166, 16. 6. 1989, p . 15. O OJ No L 167, 25. 7. 1972, p. 9. ( ¢) OJ No L 197, 26. 7. 1988, p. 10 . o OJ No L 143, 26. 5. 1989, p. 25. (8) OJ No L 176, 23. 6. 1989, p. 42. (9) OJ No L 266, 28. 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 184/38 Official Journal of the European Communities 30 . 6. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 0 4th period ioo 5th period 110 1 . Gross aids (ECU):  Spain 0,580 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,943 17,405 17,345 16,875 16,247 16,621 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany Il ll\ Il (DM) 49,84 41,47 41,33 40,25 , 38,78 39,87  Netherlands (Fl) 55,62 45,91 45,75 44,56 42,91 44,23  BLEU (Bfrs/Lfrs) 1011,27 840,43 837,54 814,84 784,52 802,58  France (FF) 153,60 131,09 130,62 126,93 122,00 124,90  Denmark (Dkr) 183,44 155,43 154,89 150,69 145,09 148,43  Ireland ( £Irl) 17,083 14,590 14,538 14,127 13,578 13,901  United Kingdom ( £) 12,435 11,069 10,982 10,569 10,088 10,194  Italy (Lit) 33 332 28 960 28 842 27 968 26 909 27 287  Greece (Dr) 2 409,05 2 685,01 2 613,72 2 446,33 2 314,77 2 238,99 (b) Seed harvested in Spain andLili \ ll processed : Illi ll  in Spain (Pta) 89,44 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 243,07 2 735,61 2 726,69 2 646,58 2 553,37 2 574,50 (c) Seed harvested in Portugal and \ processed : I li li  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 468,68 3 965,17 3 938,76 3 819,86 3 696,59 3 645,61 (1) Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities] 30. 6. 89 Official Journal of the European Communities No L 184/39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 70 2nd period 8 0 3rd period 9 0 4th period 10 0 5th period 110 1 . Gross aids (ECU) : 1  Spain 3,080 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,443 19,905 19,845 19,375 18,747 19,121 2. Final aids : \ (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 55,74 47,37 47,23 46,15 44,68 45,77  Netherlands (Fl) 62,23 52,51 52,35 51,16 49,50 50,82  BLEU (Bfrs/Lfrs) 1 131,99 961,15 958,25 935,56 905,23 923,29  France (FF) 172,56 150,34 149,87 146,17 141,24 144,14  Denmark (Dkr) 205,54 177,75 177,22 173,02 167,41 " 170,75  Ireland ( £ Irl) 19,193 16,732 16,680 16,269 15,720 16,043  United Kingdom ( £) 14,122 12,822 12,735 12,323 11,841 11,947  Italy (Lit) 37 420 33 142 33 024 32150 31 091 31 470  Greece (Dr) 2 799,10 3 133,48 3 062,19 2 894,80 2 763,24 2 687,46 (b) Seed harvested in Spain and processed :  in Spain (Pta) 474,98 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 628,61 3 117,85 3 108,93 3 028,82 2 935,61 2 956,74 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 470,02 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 938,70 4 445,18 4 418,76 4 299,86 4 176,60 4125,62 () Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. No L 184/40 Official Journal of the European Communities 30. 6. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period ioo 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 20,865 5,170 0,000 20,865 6,890 0,000 18,119 6,890 0,000 18,119 6,890 0,000 18,119 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 49,76 55,46 1 007,51 151,59 182^8 16,858 11,921 32958 2 164,70 49,76 55,46 1 007,51 151,59 182,28 16,858 11,921 32 958 2 103,88 43,23 47,80 874,91 136,00 161,80 15,137 11,288 30 102 2 652,97 43,25 47,85 874,91 136,00 161,80 15,137 11,226 30 004 2 570,25 43,25 47,85 874,91 136,00 161,80 15,137 11,226 30 004 2 570,25 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 295,35 797,28 3 29535 1 053,45 3 066,42 1 053,45 3 054,10 1 053,45 3 054,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 105,91 5 950,74 0,00 6 104,89 5 949,74 0,00 5 783,81 5 636,83 0,00 5 752,44 5 606,25 0,00 5 752,44 5 606,25 3. Compensatory aids :  in Spain (Pta) 3 247,15 3 247,15 3 018,63 3 006,32 3 006,32 4. Special aid :  in Portugal (Esc) 5 950,74 5 949,74 5 636,83 5 606,25 5 606,25 () Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. ( For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IVI Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,068970 2,332810 43,316800 7,023930 8,062760 0,776905 0,679917 1 498,78 178,46100 172^7300 131,78400 2,065050 2,328090 43,298000 7,024460 8,063750 0,776446 0,682611 1 503,13 182,15000 173,87600 132,11600 2,061490 2,323380 43,278099 7,023870 8,065120 0,776338 0,685422 1 507,07 185,27400 174,60000 132,44500 2,057880 2,318910 43,261000 7,023750 8,067260 0,776348 0,688095 1 510,94 188,91600 175,90600 132^1800 2,057880 2,318910 43,261000 7,023750 8,067260 0,776348 0,688095 1 510,94 188,91600 175,90600 132,91800 2,048500 2,303890 43,178600 7,025830 8,076100 0,777019 0,696169 1 522,21 196,29600 179,15100 134,46100